Filed 4/16/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 76







Robert M. Heidt, 		Plaintiff and Appellee



v.



Trina A. Heidt, 		Defendant and Appellant







No. 20130371







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Darcie M. S. Einarson, 640 Hill Ave., Grafton, ND 58237, for plaintiff and appellee.



Patti J. Jensen and John D. Schroeder, 411 Second Street NW, P.O. Box 386, East Grand Forks, MN 56721-0386, for defendant and appellant.



Heidt v. Heidt

No. 20130371



Per Curiam.

[¶1]	Trina Heidt appealed from an amended divorce judgment, challenging the district court’s failure to award her permanent spousal support.  Trina Heidt claimed the district court’s findings of fact under the 
Ruff-Fischer
 guidelines were clearly erroneous and lacked specificity.  
See generally
 
Fischer v. Fischer
, 139 N.W.2d 845, 852 (N.D. 1966); 
Ruff v. Ruff
, 78 N.D. 775, 784, 52 N.W.2d 107, 111 (1952) (establishing relevant factors to be considered in determining spousal support awards).  The district court’s amended divorce judgment is based on findings of fact that adequately addressed the 
Ruff-Fischer
 guidelines and are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner